
	
		II
		111th CONGRESS
		2d Session
		S. 3208
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2010
			Mr. Menendez (for
			 himself, Mr. Cochran,
			 Mr. Nelson of Florida,
			 Mr. LeMieux, and
			 Mr. Kaufman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  special rule for allocating the cover over of distilled spirits taxes between
		  Puerto Rico and the Virgin Islands.
	
	
		1.Short titleThis Act may be cited as the
			 Reinvesting in U.S. Territories, Not
			 Corporations Act.
		2.Special rule for
			 allocating distilled spirits taxes between puerto rico and the virgin
			 islands
			(a)In
			 generalSection 7652 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(i)Reduction of
				cover over for unreasonable and excessive rum subsidies
						(1)In
				generalFor purposes of this section, with respect to taxes
				imposed under section 5001 or this section on distilled spirits, the amount
				covered into the treasury of any covered government (after the application of
				subsection (f)) in any calendar year shall be reduced (but not below zero) by
				the sum of—
							(A)the amount of any
				unreasonable and excessive rum subsidy paid or incurred by such government in
				the preceding calendar year, and
							(B)the amount of any
				unreasonable and excessive rum subsidy paid or incurred by such government for
				any calendar year preceding such preceding calendar year which has not been
				taken into account to reduce the amount so covered for any preceding calendar
				year.
							(2)Unreasonable
				and excessive rum subsidy
							(A)In
				generalFor any calendar year, the unreasonable and excessive rum
				subsidy paid by any covered government during such calendar year is the amount
				of the excess, if any, of—
								(i)the aggregate
				amount of direct and indirect government assistance paid or incurred in such
				calendar year by such government to all persons that produce distilled spirits
				in the geographical area governed by such government for consumption or sale in
				such geographical area or in the United States, over
								(ii)the amount that
				is 10 percent of the amounts which would (but for this subsection) be covered
				into the treasury of such government under subsection (a)(3) or (b)(3),
				whichever is applicable, in such calendar year (without regard to amounts
				covered into such treasury under subsection (e)).
								(B)Direct
				government assistanceFor purposes of subparagraph (A)(i), direct
				government assistance includes any transfer of funds, grant, loan, equity
				investment, loan guarantee, production or marketing incentive, income or price
				support, provision of goods or services other than generally available
				infrastructure and public services, and such other assistance provided by a
				covered government as the Secretary identifies as consistent with the purposes
				of this subsection.
							(C)Indirect
				government assistanceFor purposes of subparagraph (A)(i),
				indirect government assistance includes any amounts expended by a covered
				government to promote, market, or otherwise support the rum industry in the
				geographical area governed by such government, to pay interest on, and expenses
				related to, indebtedness incurred, the proceeds of which are used to provide
				rum subsidies, and for any other purpose identified by the Secretary as
				consistent with the purposes of this subsection.
							(3)Covered
				governmentFor purposes of this subsection, the term
				covered government means the government of Puerto Rico and the
				government of the Virgin Islands.
						(4)RegulationsThe
				Secretary may prescribe regulations and guidance as necessary or appropriate to
				carry out the purposes of this subsection, including regulations requiring
				annual reports to be submitted by covered governments reporting the amount of
				direct and indirect government assistance provided to persons that produce
				distilled spirits, the monetary value of such assistance, and any other
				information as required by the
				Secretary.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to deposits
			 made under subsection (a)(3) or (b)(3) of section 7652 of the Internal Revenue
			 Code of 1986 for calendar years beginning after December 31, 2009.
			
